 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
     A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
 8   CORDELL TRUEBLOOD, et al.,

 9                        Plaintiffs,

10   v.                                                   ORDER GRANTING STIPULATED
                                                          MOTION TO DISTRIBUTE
11   WASHINGTON STATE DEPARTMENT OF                       CONTEMPT FUNDS FOR BED
     SOCIAL AND HEALTH SERVICES, et al.,                  FLOW ANALYSIS
12
                          Defendants.
13

14          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

15   Contempt Funds for the Bed Flow Analysis.

16          The Parties have requested that the Court order the Clerk of the Western District of

17   Washington to disburse contempt funds in support of the TriWest Group LLC Bed Flow

18   Analysis.

19          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $214,993.02 to the

20   TriWest Group LLC to fund the Bed Flow Analysis.

21          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

22   draw a check on the funds deposited in the registry of the Court in the principal amount of

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR BED FLOW
     ANALYSIS - 1
 1   $214,993.02 minus any statutory users fees, payable to the TriWest Group LLC, by check which

 2   will be mailed or delivered to same at 4450 Arapahoe Ave., Suite 100, Boulder, CO 80303-9102.

 3          Dated this __30th__ day of April, 2019.

 4

 5

 6
                                                       A
                                                       Marsha J. Pechman
 7                                                     United States Senior District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR BED FLOW
     ANALYSIS - 2
 1   Presented by:

 2   /s/ Amber Leaders                        /s/ Kimberly Mosolf
     Nicholas A. Williamson, WSBA No. 44470   David R. Carlson, WSBA No. 35767
 3   Randy Head, WSBA No. 48039               Kimberly Mosolf, WSBA No. 49548
     Jessica M. Erickson, WSBA No. 43024      Alexa Polaski, WSBA No. 52683
 4   Office of the Attorney General           Disability Rights Washington
     7141 Cleanwater Drive SW                 315 Fifth Avenue South, Suite 850
 5   P.O. Box 40124                           Seattle, WA 98104
     Olympia, WA 98504-0124                   (206) 324-1521
 6   (360) 586-6565                           davidc@dr-wa.org
     NicholasW1@atg.wa.gov                    kimberlym@dr-wa.org
 7   RandyH@atg.wa.gov                        alexap@dr-wa.org
     JessicaE@atg.wa.gov
 8                                            /s/Christopher Carney
     Attorneys for Defendants                 Christopher Carney, WSBA No. 30325
 9                                            Sean Gillespie, WSBA No. 35365
                                              Kenan Isitt, WSBA No. 35317
10                                            Carney Gillespie Isitt PLLP
                                              315 5th Avenue South, Suite 860
11                                            Seattle, Washington 98104
                                              (206) 445-0212
12                                            Christopher.Carney@cgilaw.com

13
                                              Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR BED FLOW
     ANALYSIS - 3
